The offense is the unlawful sale of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
The recognizance, as contained in the record, is defective in that it states that the appellant "stands charged in this court with the offense of violating the prohibition law." This does not name any offense denounced in our Penal Code. The form of recognizance demanded by the legislature expressly requires that the recognizance state the offense of which the accused has been convicted. See Art. 903, C. C. P.
The State's Attorney insists upon a dismissal of the appeal. The appellant being at large, a proper recognizance is essential in order to give this court jurisdiction. See McKey v. State, 87 Tex.Crim. Rep.; Singleton v. State,87 Tex. Crim. 302; Goss v. State, 83 Tex.Crim. Rep.; Godby v. State, 227 S.W. Rep., 192; Westbrook v. State, 227 S.W. Rep., 1104; Robert v. State, 228 S.W. Rep., 230.
The appeal is dismissed.
Dismissed.